DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic mail from Eric S. Hyman (Reg. No. 30,139), Attorney of Record, on July 13, 2022.
The application has been amended as follows:

IN THE CLAIMS
3. The array substrate of claim 1, wherein the common electrode further comprises a plurality of connection members arranged among and electrically connecting 

5. The array substrate of claim 1, wherein the two adjacent sub-pixel units comprise a first sub-pixel unit and a second sub-pixel unit, and the one of the strip electrodes of the common electrode of the first sub-pixel unit closest to the wire is electrically insulated from the one of the strip electrodes of the common electrode of the second sub-pixel unit closest to the wire.

10. A method for repairing a wire break of an array substrate, the array substrate comprising a substrate, a plurality of sub-pixel units on the substrate, and a wire and a first conductive light-blocking pattern between two adjacent sub-pixel units of the plurality of sub-pixel units, wherein the first conductive light-blocking pattern is electrically insulated from the wire, and the first conductive light-blocking pattern comprises two first regions, orthographic projections of the two first regions on the substrate overlap with an orthographic projection of the wire on the substrate to form two overlapping areas, the two overlapping areas comprise[[s]] a first overlapping area and a second overlapping area, the first overlapping area corresponds to a first segment of the first conductive light-blocking pattern and a first segment of the wire, the second overlapping area corresponds to a second segment of the first conductive light-blocking pattern and a second segment of the wire, the wire break is between the first segment of the wire and the second segment of the wire, wherein each of the plurality of sub-pixel units comprises a common electrode, the common electrode comprises a plurality of strip electrodes arranged at intervals and electrically connected to each other, extension directions of the plurality of strip electrodes are the same as an extension direction of the wire, and the first conductive light-blocking pattern is electrically connected to and physically connected to one of the plurality of strip electrodes closest to the wire, 
wherein the method comprises:
electrically connecting the first segment of the first conductive light-blocking pattern with the first segment of the wire and the second segment of the first conductive light-blocking pattern with the second segment of the wire.


11. The method of claim 10, further comprising: 
disconnecting an electrical connection between the one of the plurality of strip electrodes electrically connected to the first conductive light-blocking pattern and others of the plurality of strip electrodes.

12. The method of claim 10, wherein electrically connecting the first segment of the first conductive light-blocking pattern with the first segment of the wire and the second segment of the first conductive light-blocking pattern with the second segment of the wire comprises: 
fusing the first segment of the first conductive light-blocking pattern and the first segment of the wire with a laser to electrically connect[[ing]] the first segment of the first conductive light-blocking pattern with the first segment of the wire, and 
fusing the second segment of the first conductive light-blocking pattern and the second segment of the wire with the laser to electrically connect[[ing]] the second segment of the first conductive light-blocking pattern with the second segment of the wire.

Election/Restrictions
Claims 1 and 3-9 are allowable. Claims 10-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on November 10, 2021, is hereby withdrawn and claims 10-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-9 are allowed because the prior art of record, individually or in combination, does not teach or suggest “the first conductive light-blocking pattern is electrically connected to and physically connected to one of the plurality of strip electrodes closest to the wire” (emphasis added) in combination with other limitations as recited in claim 1.
Claims 10-12 are allowed because the prior art of record, individually or in combination, does not teach or suggest “the first conductive light-blocking pattern is electrically connected to and physically connected to one of the plurality of strip electrodes closest to the wire” (emphasis added) in combination with other limitations as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811